Citation Nr: 1201687	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-43 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist ulnar and medial nerve dysfunction with instability.

2.  Entitlement to an initial rating in excess of 10 percent for left wrist ulnar and medial nerve dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for right wrist ulnar and medial nerve dysfunction with instability and service connection for left wrist ulnar and medial nerve dysfunction.  10 percent evaluations were assigned, effective October 31, 2003.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations in connection with the Veteran's service-connected right and left wrist disabilities were conducted in January and March 2006.  At his Travel Board hearing, the Veteran testified that his disabilities had increased since those examinations.  Specifically, he reported that he experienced decreased grip strength in the wrists, instability (dropping things), difficulty manipulating items, numbness after repetitious use of the wrists, and severe pain and swelling in the wrists.  He also reported that his wrist disabilities make it difficult for him to perform certain duties required for his job as a probation and parole officer.  See July 2011 Travel Board hearing transcript.  See also March 2011 VA Form 646.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
Given the evidence of increased symptomatology, new VA examinations are warranted to determine the current severity of his right wrist ulnar and medial nerve dysfunction and left wrist ulnar and medial nerve dysfunction.  

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected right wrist ulnar and medial nerve dysfunction with instability, and the service-connected left wrist ulnar and medial nerve dysfunction.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

All manifestations of the left and right wrist disabilities should be set forth, and the examiner should report examination findings to allow for application of Diagnostic Codes 8515 and 8516, and discuss the current level of severity of the disabilities, including whether symptoms are mild, moderate or severe.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.

2.  If the benefits sought on appeal are not fully granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

